Citation Nr: 9903613	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral pes planus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to November 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 rating action.  In that 
decision, the regional office (RO) denied service connection 
for bilateral pes planus (flat feet).  


FINDINGS OF FACT

1.  Flat feet were not manifested in service.  

2.  There is no competent evidence of an association between 
the appellant's bilateral flat feet and his active military 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
flat feet is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A service medical record, dated in May 1970, shows that the 
veteran had blisters on his foot.  Nine days later he was 
seen in a podiatry clinic.  He complained of blisters on both 
heels.  Heel cups were issued.   All other service medical 
records were negative for complaints or findings pertaining 
to the feet.  

Reports from a private orthopedic specialist note that in 
June 1994, the veteran had complaints of pain in his left 
foot of 10 months duration.  He noted he always had flat 
feet.  Examination revealed that the veteran had bilateral 
flat feet, the left foot appeared to be worse than the right 
foot.  

In support of his contentions, the veteran submitted a lay 
statement from his mother, who indicated that the veteran had 
a high instep and high arches at an early age, and that this 
continued through early adulthood.  In addition, the 
veteran's spouse stated that she first noticed his high 
arches when she removed sand burrs from the bottom of his 
feet during a beach trip in 1969.  She stated that after he 
returned from Vietnam, he would periodically complain about 
his ankle and foot hurting, but that she did not notice his 
high arches were flat until 1974.  She also stated that the 
veteran informed her that his feet became flat during basic 
training.  

Analysis

The veteran contends that he is entitled to service 
connection for bilateral flat feet.  He claims he first 
noticed he had flat feet when a friend in service said to him 
"your feet are as flat as a "flivver"."  The veteran 
states that he picked each foot up and noticed that his high 
arched feet were almost completely flat.  He states that he 
did not experience much pain at the time, because his duties 
during his tour of duty were very sedentary.  He contends 
that he has had flat feet continuously since 1970, but that 
the symptoms evolved with use, age, and weight gain.  

The threshold matter that must be addressed in this case is 
whether the veteran has submitted a well grounded claim.  To 
present a well-grounded claim of service connection, there 
must be competent medical evidence of a current disability (a 
medical diagnosis), of inservice incurrence or aggravation of 
a disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  

Although the veteran has met the first element of Caluza in 
that he has a current diagnosis of bilateral flat feet, he 
has not submitted competent evidence of incurrence.  There is 
a service medical record notation in May 1970, notes that the 
veteran had blisters on his foot, and later that month that 
he had blisters on his heels and was issued heel cups.  Flat 
feet were not diagnosed.  Although lay statements of his 
mother and spouse have been submitted to show service 
incurrence of flat feet, these statements are not competent 
medical evidence because as lay persons they lack the medical 
expertise to provide opinions regarding medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The Board also notes that the veteran has attempted to 
establish that a chronic flat foot condition was incurred in 
service by showing a continuity of symptoms through lay 
statements of his wife and mother.  See Savage v. Gober, 10 
Vet.App. 488, 498 (1997).  However, flat feet were not 
observed in service.  A notation of blisters on the heels 
during basic training does not establish the presence of flat 
feet.  Although the veteran asserts that the had arch 
problems at the time, this was not noted in the clinical 
records, as would be expected.  Furthermore, recent 
statements to the effect that the veteran always had flat 
feet do not represent a showing of continuity of symptoms.  

Finally, the veteran can provide evidence of a nexus between 
current disability and service by way of a supporting medical 
opinion.  Here, there is no supporting medical opinion 
relating the veteran's flat feet to service.  The only 
medical reference to a history of the disorder is a notation 
of the veteran's account that "he's always had flat feet."

In summary, while there is evidence of current disability, 
there is insufficient evidence of incurrence of such 
disability in service, and there is no competent evidence of 
a nexus between the disability and service.  In the absence 
of such evidence, the claim is not well grounded, and must be 
denied.  See Caluza, supra.  



ORDER

Service connection for bilateral flat feet is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

